DETAILED ACTION
Claims 1-30 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-30 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Panteleev et al. (US2021/0306828, Panteleev hereinafter).
As to claim 1: Panteleev discloses an apparatus for wireless communication by a first wireless device, comprising: 
at least one processor (see at least paragraph [0020] and Fig. 2) configured to: 
select, from a resource pool allocated for sidelink data transmission from a second wireless device to the first wireless device, a subset of the resource pool for the sidelink data transmission (see at least paragraph [0048] and Fig. 5, at step 506, the second UE may select a PSCCH resource for SG transmission from a candidate resource set transmitted by first UE.); 
transmit an indication to the second wireless device of the selected subset of the resource pool (see at least paragraph [0049] and Fig. 5, the SG (interpreted as indication) may be transmitted at operation 508 by the second UE.  The SG may at least convey information about transmission parameters and resources for the first UE.); and 
monitor the subset of the resource pool for the sidelink data transmission (see at least paragraph [0049] and Fig. 5, the first UE may use the indicated transmission parameters and physical resources for transmission of data in the PSSCH to the second UE at operation 512.); and 
a memory coupled with the at least one processor (see at least paragraph [0022] and Fig 2, memory). 
As to claim 2: Panteleev discloses the apparatus of claim 1. Panteleev further discloses wherein the at least one processor is configured to select the subset of the resource pool based on at least one of: an intention to transmit on one or more other portions of the resource pool; or an intention to receive on one or more other portions of the resource pool (see at least paragraphs [0041], [0049] and Fig. 5, the SG (interpreted as indication) may be transmitted at operation 508 by the second UE.  The SG may at least convey information about transmission parameters and resources for the first UE. The SG may provide recommended resources for the SA and data transmission, which may or may not be used by the transmitter.). 
As to claim 3: Panteleev discloses the apparatus of claim 2. Panteleev further discloses wherein the intention to receive on one or more other portions of the resource pool is based on at least one of measurement or feedback information received from one or more other wireless devices (see at least paragraph [0067] The SR may also include a buffer status report (BSR) or traffic pattern profile. This information may be used by the receiving UE to estimate the resource needs and transmission parameters to grant resources in the SG.). 
As to claim 4: Panteleev discloses the apparatus of claim 1. Panteleev further discloses wherein at least one processor is configured to select the subset of the resource pool based on at least one of: receive processing resources available at the first wireless device (see at least paragraph [0046] and Fig. 5, transmit the SR in a period between time instances T1 and T2 as shown at operation 502. As an option, the SR may also convey information about candidate resource set.). 
As to claim 5: Panteleev discloses the apparatus of claim 1. Panteleev further discloses wherein the at least one processor is configured to provide the indication to the second wireless device via explicit signaling included in sidelink control information (SCI) (see at least paragraph [0056], the PSCCH candidate resource set may be identified using different procedures depending on the SCI 502format to be transmitted. If the SCI format carries the SR, the PSCCH candidate resources may be selected without any linkage to the PSSCH to be transmitted. This may be unlike resource selection for the SA, which may be performed jointly with the PSSCH.). 
As to claim 6: Panteleev discloses the apparatus of claim 1. Panteleev further discloses wherein the at least one processor is configured to provide the indication to the second wireless device implicitly based on one or more parameters of a channel state information (CSI) report (see at least paragraph [0040], scheduling grant (SG) indicating at least transmission parameters for a V2V data transmission.).
As to claim 7: Panteleev discloses the apparatus of claim 6. Panteleev further discloses wherein: the one or more parameters comprise a channel quality indicator (CQI) and a particular value of CQI indicates certain resources of the resource pool to avoid for data transmission (see at least paragraphs [0041] and [0064] the CRSI indication may signal the best sidelink resource for transmission from the receiver perspective (i.e., recommend the best resource for transmission). The SG may provide recommended resources for the SA and data transmission, which may or may not be used by the transmitter.). 
As to claim 8: Panteleev discloses the apparatus of claim 1. Panteleev further discloses wherein the at least one processor is further configured to provide sidelink control information (SCI) that fully schedules a sidelink data channel for the data transmission from the second wireless device by indicating a set of scheduling parameters for the data transmission (see at least paragraph [0049] and Fig. 5, the SG (interpreted as indication) may be transmitted at operation 508 by the second UE.  The SG may at least convey information about transmission parameters and resources for the first UE.). 
As to claim 9: Panteleev discloses the apparatus of claim 1. Panteleev further discloses wherein the at least one processor is further configured to provide sidelink control information (SCI) that partially schedules a sidelink data channel for the data transmission from the second wireless device by indicating a subset of a set of scheduling parameters for the data transmission (see at least paragraph [0049] and Fig. 5, the SG (interpreted as indication) may be transmitted at operation 508 by the second UE.  The SG may at least convey information about transmission parameters and resources for the first UE.). 
As to claim 10: Panteleev discloses the apparatus of claim 9. Panteleev further discloses wherein the at least one processor is further configured to: receive SCI from the second wireless device indicating a remainder of the set of scheduling parameters that completes scheduling of the sidelink data channel (see at least paragraph [0049] and Fig. 5, the SG (interpreted as indication) may be transmitted at operation 508 by the second UE.  The SG may at least convey information about transmission parameters and resources for the first UE.). 
As to claim 11: Panteleev discloses an apparatus for wireless communication, comprising: 
at least one processor (see at least paragraph [0020] and Fig. 2) configured to: receive, from a first wireless device, an indication of a subset of a resource pool allocated for sidelink data transmission from the apparatus to the first wireless device (see at least paragraph [0049] and Fig. 5, the SG (interpreted as indication) may be transmitted at operation 508 by the second UE.  The SG may at least convey information about transmission parameters and resources for the first UE.); and 
send the sidelink data transmission to the first wireless device on the subset of the resource pool (see at least paragraph [0049] and Fig. 5, the first UE may use the indicated transmission parameters and physical resources for transmission of data in the PSSCH to the second UE at operation 512.); and 
a memory coupled with the at least one processor (see at least paragraph [0022] and Fig 2, memory). 
As to claim 12: Panteleev discloses the apparatus of claim 11. Panteleev further discloses wherein the at least one processor is configured to receive the indication from the first wireless device via explicit signaling included in sidelink control information (SCI) (see at least paragraph [0056], the PSCCH candidate resource set may be identified using different procedures depending on the SCI 502format to be transmitted. If the SCI format carries the SR, the PSCCH candidate resources may be selected without any linkage to the PSSCH to be transmitted. This may be unlike resource selection for the SA, which may be performed jointly with the PSSCH.). 
As to claim 13: Panteleev discloses the apparatus of claim 11. Panteleev further discloses wherein the at least one processor is configured to receive the indication from the first wireless device implicitly based on one or more parameters of a channel state information (CSI) report received from the first wireless device (see at least paragraph [0040], scheduling grant (SG) indicating at least transmission parameters for a V2V data transmission.). 
As to claim 14: Panteleev discloses the apparatus of claim 13. Panteleev further discloses wherein: the one or more parameters comprise a channel quality indicator (CQI) and a particular value of CQI indicates certain resources of the resource pool to avoid for data transmission (see at least paragraphs [0041] and [0064] the CRSI indication may signal the best sidelink resource for transmission from the receiver perspective (i.e., recommend the best resource for transmission). The SG may provide recommended resources for the SA and data transmission, which may or may not be used by the transmitter.). 
As to claim 15: Panteleev discloses the apparatus of claim 11. Panteleev further discloses wherein the at least one processor is further configured to receive sidelink control information (SCI) that fully schedules a sidelink data channel for the data transmission from the apparatus by indicating a set of scheduling parameters for the see at least paragraph [0049] and Fig. 5, the SG (interpreted as indication) may be transmitted at operation 508 by the second UE.  The SG may at least convey information about transmission parameters and resources for the first UE.). 
As to claim 16: Panteleev discloses the apparatus of claim 11. Panteleev further discloses wherein the at least one processor is further configured to receive sidelink control information (SCI) that partially schedules a sidelink data channel for the data transmission from the apparatus by indicating a subset of a set of scheduling parameters for the data transmission (see at least paragraph [0049] and Fig. 5, the SG (interpreted as indication) may be transmitted at operation 508 by the second UE.  The SG may at least convey information about transmission parameters and resources for the first UE.). 
As to claim 17: Panteleev discloses the apparatus of claim 16. Panteleev further discloses wherein the at least one processor is further configured to: select a remainder of the set of scheduling parameters that completes scheduling of the sidelink data channel; and send SCI to the first wireless device indicating the remainder of the set of scheduling parameters (see at least paragraph [0049] and Fig. 5, the SG (interpreted as indication) may be transmitted at operation 508 by the second UE.  The SG may at least convey information about transmission parameters and resources for the first UE.). 
As to claim 18: Panteleev discloses a method for wireless communication by a first wireless device, the method comprising: 
see at least paragraph [0048] and Fig. 5, at step 506, the second UE may select a PSCCH resource for SG transmission from a candidate resource set); 
transmitting an indication to the second wireless device of the selected subset of the resource pool (see at least paragraph [0049] and Fig. 5, the SG (interpreted as indication) may be transmitted at operation 508 by the second UE.  The SG may at least convey information about transmission parameters and resources for the first UE.); and 
monitoring the subset of the resource pool for the sidelink data transmission (see at least paragraph [0049] and Fig. 5, the first UE may use the indicated transmission parameters and physical resources for transmission of data in the PSSCH to the second UE at operation 512.). 
As to claim 19: Panteleev discloses the method of claim 18. Panteleev further discloses wherein the selection is based on at least one of: an intention to transmit on one or more other portions of the resource pool; or an intention to receive on one or more other portions of the resource pool (see at least paragraphs [0041], [0049] and Fig. 5, the SG (interpreted as indication) may be transmitted at operation 508 by the second UE.  The SG may at least convey information about transmission parameters and resources for the first UE. The SG may provide recommended resources for the SA and data transmission, which may or may not be used by the transmitter.). 
As to claim 20: Panteleev discloses the method of claim 19. Panteleev further discloses wherein the intention to receive on one or more other portions of the resource pool is based on at least one of measurement or feedback information received from one or more other wireless devices (see at least paragraph [0067] The SR may also include a buffer status report (BSR) or traffic pattern profile. This information may be used by the receiving UE to estimate the resource needs and transmission parameters to grant resources in the SG.). 
As to claim 21: Panteleev discloses the method of claim 18. Panteleev further discloses wherein the selection is based on at least one of: receive processing resources available at the first wireless device (see at least paragraph [0046] and Fig. 5, transmit the SR in a period between time instances T1 and T2 as shown at operation 502. As an option, the SR may also convey information about candidate resource set.). 
As to claim 22: Panteleev discloses the method of claim 18. Panteleev further discloses wherein the indication is provided to the second wireless device via at least one of: explicit signaling included in sidelink control information (SCI) (see at least paragraph [0056], the PSCCH candidate resource set may be identified using different procedures depending on the SCI 502format to be transmitted. If the SCI format carries the SR, the PSCCH candidate resources may be selected without any linkage to the PSSCH to be transmitted. This may be unlike resource selection for the SA, which may be performed jointly with the PSSCH.); and implicitly based on one or more parameters of a channel state information (CSI) report (see at least paragraph [0040], scheduling grant (SG) indicating at least transmission parameters for a V2V data transmission.). 
As to claim 23: Panteleev discloses the method of claim 18. Panteleev further discloses further comprising providing sidelink control information (SCI) that fully schedules a sidelink data channel for the data transmission from the second wireless device by indicating a set of scheduling parameters for the data transmission (see at least paragraph [0049] and Fig. 5, the SG (interpreted as indication) may be transmitted at operation 508 by the second UE.  The SG may at least convey information about transmission parameters and resources for the first UE.). 
As to claim 24: Panteleev discloses the method of claim 18. Panteleev further discloses wherein further comprising providing sidelink control information (SCI) that partially schedules a sidelink data channel for the data transmission from the second wireless device by indicating a subset of a set of scheduling parameters for the data transmission (see at least paragraph [0049] and Fig. 5, the SG (interpreted as indication) may be transmitted at operation 508 by the second UE.  The SG may at least convey information about transmission parameters and resources for the first UE.). 
As to claim 25: Panteleev discloses the method of claim 24. Panteleev further discloses further comprising: receiving SCI from the second wireless device indicating a remainder of the set of scheduling parameters that completes scheduling of the sidelink see at least paragraph [0049] and Fig. 5, the SG (interpreted as indication) may be transmitted at operation 508 by the second UE.  The SG may at least convey information about transmission parameters and resources for the first UE.). 
As to claim 26: Panteleev discloses a method for wireless communication by a second wireless device, the method comprising: 
receiving, from a first wireless device, an indication of a subset of a resource pool allocated for sidelink data transmission from a second wireless device to the first wireless device (see at least paragraph [0049] and Fig. 5, the SG (interpreted as indication) may be transmitted at operation 508 by the second UE.  The SG may at least convey information about transmission parameters and resources for the first UE.); and 
sending the sidelink data transmission to the first wireless device on the subset of the resource pool (see at least paragraph [0049] and Fig. 5, the first UE may use the indicated transmission parameters and physical resources for transmission of data in the PSSCH to the second UE at operation 512.). 
As to claim 27: Panteleev discloses the method of claim 26. Panteleev further discloses wherein the indication is received from the first wireless device via at least one of: explicit signaling included in sidelink control information (SCI) (see at least paragraph [0056], the PSCCH candidate resource set may be identified using different procedures depending on the SCI 502format to be transmitted. If the SCI format carries the SR, the PSCCH candidate resources may be selected without any linkage to the PSSCH to be transmitted. This may be unlike resource selection for the SA, which may be performed jointly with the PSSCH.); and implicitly based on one or more parameters of a channel state information (CSI) report received from the first wireless device (see at least paragraph [0040], scheduling grant (SG) indicating at least transmission parameters for a V2V data transmission.). 
As to claim 28: Panteleev discloses the method of claim 26. Panteleev further discloses wherein further comprising receiving sidelink control information (SCI) that fully schedules a sidelink data channel for the data transmission from the second wireless device by indicating a set of scheduling parameters for the data transmission (see at least paragraph [0049] and Fig. 5, the SG (interpreted as indication) may be transmitted at operation 508 by the second UE.  The SG may at least convey information about transmission parameters and resources for the first UE.). 
As to claim 29: Panteleev discloses the method of claim 26. Panteleev further discloses wherein further comprising receiving sidelink control information (SCI) that partially schedules a sidelink data channel for the data transmission from the second wireless device by indicating a subset of a set of scheduling parameters for the data transmission (see at least paragraph [0049] and Fig. 5, the SG (interpreted as indication) may be transmitted at operation 508 by the second UE.  The SG may at least convey information about transmission parameters and resources for the first UE.). 
As to claim 30: Panteleev discloses the method of claim 29. Panteleev further discloses further comprising: selecting a remainder of the set of scheduling parameters that completes scheduling of the sidelink data channel; and sending SCI to the first wireless device indicating the remainder of the set of scheduling parameters (see at least paragraph [0049] and Fig. 5, the SG (interpreted as indication) may be transmitted at operation 508 by the second UE.  The SG may at least convey information about transmission parameters and resources for the first UE.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LEE et al. (US 20210400639) discloses Method and Device for Allocating Resources in NR V2X.
LEE et al. (US 20210289496) discloses Communication Method and Device Considering Flexible Slot Format in NR V2X.
KIM et al. (US 20210235420) discloses Method for Performing Sidelink Communication and Device Therefor.
LEE et al. (US 20210168861) discloses Method and Device for Occupying Resources in NR V2X.
LEE et al. (US 20200295883) discloses Method and Device for Determining Resource Selection Window on Basis of Information Related to Sidelink Harq Feedback in Wireless Communication System.
RAO et al. (US 20190239112) discloses System and Method for Supporting URLLC in Advanced V2x Communications.
PATIL et al. (US 20180049220) discloses Priority Based Resource Selection in a Device-To-Device Communication System.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464